Citation Nr: 1002115	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-21 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia, undifferentiated type, competent.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to October 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional (RO), which determined that new and material 
evidence had not been received to reopen the claim of service 
connection for schizophrenia, undifferentiated type, 
competent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in the Veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in July 2008, the 
Veteran indicated that he wanted to have a Board hearing at 
the local RO.  Subsequently thereafter, in a second VA Form 
9, received in August 2008, the Veteran noted that he did not 
want a Board hearing.  Seeking clarification between the two 
VA Form 9s, the RO sent a Clarification of Board of Veterans' 
Appeals (Board) Hearing Request form to the Veteran in August 
2008.  The Veteran indicated his desire to appear at the RO 
for a Board videoconference hearing.  There is no indication 
in the record that the Board hearing has been scheduled or 
that the Veteran has withdrawn his request for a hearing.  
Accordingly, this case must be remanded to afford the veteran 
the requested videoconference hearing.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2009).  

In view of the above, this case is REMANDED for the following 
action:

Schedule a Board videoconference hearing 
at the RO in Oakland, California.  The 
Veteran and his representative should be 
notified of the date and time of the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


